                      Case 2018CV000561                    Document 9                 Filed 12-17-2018                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                      CIRCUIT COURT                              MANITOWOC COUNTY                  12-17-2018
                                                                                                                                     Clerk of Circuit Court
Andrew L Colborn vs. Netflix, Inc. et al                                                        Electronic Filing                    Manitowoc County, WI
                                                                                                     Notice
                                                                                                                                     2018CV000561
                                                         Case No. 2018CV000561
                                                         Class Code: Intentional Tort



                           SYNTHESIS FILM, LLC
                           1103 S KENMORE AVENUE
                           LOS ANGELES CA 90006



                Case number 2018CV000561 was electronically filed with/converted by the Manitowoc



                                                                                                                                       D
                County Clerk of Circuit Court office. The electronic filing system is designed to allow for
                fast, reliable exchange of documents in court cases.
                Parties who register as electronic parties can file, receive and view documents online
                through the court electronic filing website. A document filed electronically has the same
                legal effect as a document filed by traditional means. Electronic parties are responsible
                for serving non-electronic parties by traditional means.
                                                                                                              T                      E
                You may also register as an electronic party by following the instructions found at



                                                                                   A
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There
                is a $ 20.00 fee to register as an electronic party.                                        C
                                                                                 D
                If you are not represented by an attorney and would like to register as an electronic
                party, you will need to enter the following code on the eFiling website while opting in as
                an electronic party.


                                                       E
                                                     R
                Pro Se opt-in code: ba47e6
                Unless you register as an electronic party, you will be served with traditional paper



                       N
                documents by other parties and by the court. You must file and serve traditional paper
                documents.



                     U
                Registration is available to attorneys, self-represented individuals, and filing agents who
                are authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as
                a law firm, agency, corporation, or other group. Non-attorney individuals representing
                the interests of a business, such as garnishees, must file by traditional means or
                through an attorney or filing agent. More information about who may participate in
                electronic filing is found on the court website.
                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                920-683-4030.



                                                                                                               Manitowoc County Circuit Court
                                                                                                               Date: December 17, 2018




                                 Case 1:19-cv-00484-PP Filed 04/04/19 Page 1 of 1 Document 8 §801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 06/2017 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
